Exhibit 10.5

CONFIDENTIAL

80% COINSURANCE AGREEMENT

by and between

PRIMERICA LIFE INSURANCE COMPANY

(the “Ceding Company”)

and

PRIME REINSURANCE COMPANY, INC.

(the “Reinsurer”)

Dated March 31, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I DEFINITIONS

Section 1.1

   Definitions    1 ARTICLE II REINSURANCE

Section 2.1

   Reinsurance    10

Section 2.2

   Exclusions    10

Section 2.3

   Territory    11 ARTICLE III COMMENCEMENT OF THE REINSURER’S LIABILITY

Section 3.1

   Commencement of the Reinsurer’s Liability    11 ARTICLE IV REINSURANCE
PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1

   Reinsurance Premiums    11

Section 4.2

   Allowances    12

Section 4.3

   Other Obligations    12

Section 4.4

   Third Party Reinsurance    12 ARTICLE V TAXES

Section 5.1

   Guaranty Fund Assessments    12

Section 5.2

   Premium Taxes    12

Section 5.3

   DAC Tax Election    12 ARTICLE VI CLAIMS

Section 6.1

   Notice of Claims    14



--------------------------------------------------------------------------------

Section 6.2

   Settlement Authority    14

Section 6.3

   Claim Payments    14

Section 6.4

   Misstatement of Age or Sex    14 ARTICLE VII REINSTATEMENTS

Section 7.1

   Reinstatements    14 ARTICLE VIII ACCOUNTING AND RESERVES

Section 8.1

   Monthly Reports    15

Section 8.2

   Monthly Account Balance Reports    15

Section 8.3

   Settlements    15

Section 8.4

   Offset and Recoupment    15

Section 8.5

   Currency    16 ARTICLE IX EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1

   Expenses in Connection with the Reinsured Policies    16 ARTICLE X ERRORS AND
OMISSIONS

Section 10.1

   Errors and Omissions    16 ARTICLE XI RECAPTURE

Section 11.1

   Recapture    16

Section 11.2

   Notice of Recapture    17

Section 11.3

   Recapture Fee    17

Section 11.4

   Renewal Recapture    18

Section 11.5

   Commutation Accounting and Settlement    18

Section 11.6

   Limitation on Partial Recaptures    18 ARTICLE XII ACCESS TO BOOKS AND
RECORDS

Section 12.1

   Access to Books and Records    18

 

ii



--------------------------------------------------------------------------------

ARTICLE XIII INSOLVENCY

Section 13.1

   Insolvency    19 ARTICLE XIV DISPUTE RESOLUTION

Section 14.1

   Consent to Jurisdiction    20

Section 14.2

   Waiver of Jury Trial    20

Section 14.3

   Specific Performance    20 ARTICLE XV REINSURANCE TRUST ACCOUNT

Section 15.1

   Reinsurance Trust Agreement    20

Section 15.2

   Investment and Valuation of Trust Assets    21

Section 15.3

   Adjustment of Trust Assets and Withdrawals    21

Section 15.4

   Negotiability of Trust Assets    21

Section 15.5

   Ceding Company’s Withdrawals    21

Section 15.6

   Return of Excess Withdrawals    22

Section 15.7

   Costs of Trust    22 ARTICLE XVI THIRD PARTY BENEFICIARY

Section 16.1

   Third Party Beneficiary    23 ARTICLE XVII REPRESENTATIONS, WARRANTIES AND
COVENANTS

Section 17.1

   Representations and Warranties of the Ceding Company    23

Section 17.2

   Covenants of the Ceding Company    25

Section 17.3

   Representations and Warranties of the Reinsurer    27

Section 17.4

   Covenants of the Reinsurer    28 ARTICLE XVIII INDEMNIFICATION

Section 18.1

   Indemnification    29

 

iii



--------------------------------------------------------------------------------

ARTICLE XIX LICENSES; REGULATORY MATTERS

Section 19.1

   Licenses    30

Section 19.2

   Regulatory Matters    30 ARTICLE XX DURATION OF AGREEMENT; TERMINATION

Section 20.1

   Duration    30

Section 20.2

   Termination    30

Section 20.3

   Survival    31 ARTICLE XXI MISCELLANEOUS

Section 21.1

   Entire Agreement    31

Section 21.2

   Amendments    31

Section 21.3

   Severability    31

Section 21.4

   Governing Law    31

Section 21.5

   Notices    32

Section 21.6

   Consent to Jurisdiction    32

Section 21.7

   Service of Process    32

Section 21.8

   Assignment and Retrocession    33

Section 21.9

   Captions    33

Section 21.10

   Treatment of Confidential Information    33

Section 21.11

   No Waiver; Preservation of Remedies    34

Section 21.12

   Calendar Days    34

Section 21.13

   Counterparts    34

Section 21.14

   Incontestability    34

Section 21.15

   Interpretation    34

Section 21.16

   Reasonableness    35

SCHEDULES

 

Schedule A

   Identification of Reserves

Schedule B

   No Conflict or Violation Exceptions

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit I    Identification of Reinsured Policies Exhibit II    Third Party
Reinsurance Exhibit III    Form of Monthly Report Exhibit IV    Form of Monthly
Account Balance Report Exhibit V    Form of Reinsurance Trust Agreement
Exhibit VI    Milliman Information Exhibit VII    Milliman Report

 

v



--------------------------------------------------------------------------------

80% COINSURANCE AGREEMENT

This 80% COINSURANCE AGREEMENT (together with the Exhibits hereto, this
“Agreement”) is made on this the 31st day of March, 2010 by and between
PRIMERICA LIFE INSURANCE COMPANY, a stock life insurance company domiciled in
the Commonwealth of Massachusetts (together with its successors and permitted
assigns, the “Ceding Company”) and PRIME REINSURANCE COMPANY, INC., a special
purpose financial captive insurance company domiciled in the State of Vermont
(together with its successors and permitted assigns, the “Reinsurer”).

WHEREAS, the Ceding Company is engaged in the business of issuing certain life
insurance policies and certain related riders;

WHEREAS, the Ceding Company desires to cede to the Reinsurer on an indemnity
reinsurance basis certain liabilities with respect to the Reinsured Policies (as
defined herein); and

WHEREAS, the Reinsurer is willing to reinsure on an indemnity reinsurance basis
the liabilities that the Ceding Company desires to cede hereunder on the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Ceding Company and
the Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Definitions.  The following terms, when used in this Agreement,
shall have the meanings set forth in this Article I.

(a)    “Administrative Practices” shall have the meaning specified in
Section 17.2(a).

(b)    “Affiliate” means, with respect to a Party, any entity that controls, is
controlled by or is under common control with such Party



--------------------------------------------------------------------------------

(c)    “Agreement” shall have the meaning specified in the Preamble.

(d)    “Applicable Law” means any domestic or foreign, federal, state or local
statute, law, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing, in each case applicable to any Party, and any order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties.

(e)    “Approval Period” shall mean forty-five (45) calendar days, and any
forty-five (45) day extension thereof as consented to by the Ceding Company,
which consent shall not be unreasonably conditioned, delayed or withheld;
provided, however, the Ceding Company shall not be required to consent to extend
the Approval Period beyond an additional forty-five (45) days, for a total of
ninety (90) days.

(f)    “Business Day” means any day other than a day on which banks in the State
of Vermont or the Commonwealth of Massachusetts are permitted or required to be
closed.

(g)    “Capital Maintenance Agreement” means the Capital Maintenance Agreement,
dated as of March 31, 2010, by and between Citigroup, Inc. and the Reinsurer.

(h)    “Capital Maintenance Failure” shall have the meaning specified in
Section 11.1(e).

(i)    “Ceding Company” shall have the meaning specified in the Preamble.

(j)    “Change of Control” shall have the meaning specified in Section 21.10.

(k)    “Claims” means any and all claims, requests, demands or notices made
under a Reinsured Policy for payment of benefits or other obligations, including
death benefits, waived premiums, returned premium or any other payments alleged
to be due in accordance with the terms and conditions of such Reinsured Policy.

(l)    “Code” shall have the meaning specified in Section 5.2.

(m)    “Commissioner” means the Commissioner of Insurance of the State of
Vermont.

 

2



--------------------------------------------------------------------------------

(n)    “Commissions” means the contractual amounts earned by and the bonuses
paid to the Ceding Company’s sales representatives in connection with the
Reinsured Policies on and after the Effective Date.

(o)     “Commutation Payment” shall have the meaning specified in Section 11.5.

(p)    “Confidential Information” shall have the meaning specified in
Section 21.10.

(q)    “Conversion” means the issuance by the Ceding Company of a new Coverage
in replacement of a Coverage under a Reinsured Policy pursuant to an option
granted under the terms of such Reinsured Policy; provided, however, in no event
shall Conversions include any Renewal.

(r)    “Coverage” means, with respect to any Policy, one or more life insurance
coverages issued by the Ceding Company. A single Policy may have multiple
Coverages issued to multiple individuals and such multiple Coverages, in turn,
may have different Original Initial Level Premium Periods, all within a single
Policy.

(s)    “Covered Liabilities” means all liabilities incurred by the Ceding
Company under the express terms of the Reinsured Policies (including End of Term
Renewals) and all Reinsured ECOs; provided, however, in no event shall Covered
Liabilities include any Excluded Liabilities.

(t)    “Direct Premiums” means all premiums actually received from the
Policyholders attributable to the Reinsured Policies from and after the
Effective Date and waived premiums on such Policies.

(u)    “Effective Date” means January 1, 2010.

(v)    “Eligible Assets” means cash in United States dollars, certificates of
deposit issued by a United States bank and payable in United States dollars, and
investments permitted by M.G.L. c. 175 or any combination of the above, provided
investments in or issued by an entity controlling, controlled by or under common
control with either the Ceding Company or the Reinsurer shall not exceed 5% of
total investments. Commercial paper and other obligations of institutions must
be issued by a corporation (other than the Ceding Company or the Reinsurer, or
any Affiliate of either) which is organized and existing under the laws of the
United States of America, unless otherwise allowed by M.G.L. c. 175. The
Eligible Assets are further subject to and limited by, the investment guidelines
set forth in the Reinsurance Trust Agreement.

 

3



--------------------------------------------------------------------------------

(w)    “End of Term Conversion” means, with respect to a Coverage under a
Reinsured Policy, a Conversion that occurs (i) at any time during the two year
period ending on the last day of the Original Initial Level Premium Period of a
Coverage or (ii) after the last day of such period.

(x)    “End of Term Renewal” means a Renewal that occurs at the end of the
Original Initial Level Premium Period.

(y)    “Excluded Liabilities” shall have the meaning specified in Section 2.2.

(z)    “Existing Practice” shall have the meaning specified in Section 17.2(a).

(aa)    “Expense Allowance” means an annualized per base policy expense
allowance equal to the Reinsurer’s Quota Share multiplied by $42.50 for each
Reinsured Policy payable on a monthly basis, which amount shall be increased
(i) by 3% on the first anniversary date of the Effective Date and
(ii) thereafter, by a compounded rate equal to the percentage increase, if any,
in the employment cost index published by the United States Bureau of Labor
Statistics at http://www.bls.gov on each subsequent anniversary date of the
Effective Date.

(bb)    “Extra-Contractual Obligations” means all liabilities, obligations and
expenses not arising under the express terms and conditions of any Reinsured
Policy, whether such liabilities, obligations or expenses are owing to an
insured, a Governmental Authority or any other Person in connection with such
Reinsured Policy, including (a) any liability for punitive, exemplary,
consequential, special, treble, tort, bad faith or any other form of
extra-contractual damages, (b) damages or claims in excess of the applicable
policy limits of the Reinsured Policies, (c) statutory or regulatory damages,
fines, penalties, forfeitures and similar charges of a penal or disciplinary
nature, and (d) liabilities and obligations arising out of any act, error or
omission, whether or not intentional, in bad faith or otherwise, including any
act, error or omission relating to (i) the form, marketing, production,
issuance, sale, cancellation or administration of Reinsured Policies or (ii) the
failure to pay or the delay in payment of claims, benefits, disbursements or any
other amounts due or alleged to be due under or in connection with Reinsured
Policies (exclusive of interest on payments to Policyholders, as determined in
accordance with the laws of the jurisdiction applicable to such Reinsured
Policy). For avoidance of doubt, any liabilities, obligations and expenses
relating to any change in the Reinsured Policies arising out of or resulting
from litigation, arbitration or settlements will be deemed Extra-Contractual
Obligations.

(cc)    “Fair Value” has the meaning set forth in the Reinsurance Trust
Agreement.

 

4



--------------------------------------------------------------------------------

(dd)    “Governmental Authority” means any federal, state, county, local,
foreign or other governmental or public agency, instrumentality, commission,
authority or self-regulatory organization, board or body.

(ee)    “Indemnification Claims” shall have the meaning specified in
Section 18.1.

(ff)    “Initial Ceding Commission” shall have the meaning specified in
Section 4.1.

(gg)    “Insurance Division” means the Massachusetts Division of Insurance.

(hh)    “Interest Maintenance Reserves” means the reserves required to be
established under SAP as liabilities on a life insurer’s statutory financial
statements applicable to all types of fixed income investments.

(ii)    “Massachusetts SAP” means the statutory accounting and actuarial
principles and practices prescribed or permitted by the Insurance Division for
Massachusetts domestic life insurance companies.

(jj)    “Milliman” shall have the meaning specified in Section 17.1(e).

(kk)    “Milliman Information” shall have the meaning specified in
Section 17.1(e).

(ll)    “Milliman Report” shall mean the report attached hereto as Exhibit VII.

(mm)    “Monthly Account Balance Report” shall have the meaning specified in
Section 8.2.

(nn)    “Monthly Report” shall have the meaning specified in Section 8.1.

(oo)    “Net Premium” shall have the meaning specified in Section 4.1(b).

(pp)    “Original Initial Level Premium Period” means, with respect to each
Reinsured Policy, the period beginning with the original issue date of a
Coverage and

 

5



--------------------------------------------------------------------------------

ending with the first premium increase date identified within such Reinsured
Policy on which premiums for such Coverage will increase without a corresponding
increase in the terms or limits of such Coverage.

(qq)    “Parties” shall have the meaning specified in the Preamble.

(rr)    “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

(ss)    “Policies” means term life insurance base policies and riders thereto
issued by the Ceding Company.

(tt)    “Policyholders” means the owners or holders of one or more of the
Reinsured Policies.

(uu)    “Premium Taxes” means any Taxes imposed on premiums relating to the
Reinsured Policies.

(vv)    “Prime Rate” means, as of any day, a fluctuating interest rate per annum
equal to the average (rounded upward to the nearest 1/16 of 1%) of the “prime”
rate of interest announced publicly by Bank of America, N.T. & S.A., The Chase
Manhattan Bank, N.A., Citibank N.A. and Morgan Guaranty Trust Company of New
York. If any of these banks does not publicly announce a prime rate, the Ceding
Company and the Reinsurer (or its designee) shall jointly select another bank
that publicly announces a prime rate and the prime rate publicly announced by
that bank shall be used.

(ww)    “Primerica” means Primerica, Inc., a Delaware corporation.

(xx)    “Primmer Piper” shall have the meaning specified in Section 21.7.

(yy)    “Recapture Fee” shall have the meaning specified in Section 11.3.

(zz)    “Recapture Notice” shall have the meaning specified in Section 11.2.

(aaa)    “Reinstatement” shall have the meaning specified in Section 7.1.

 

6



--------------------------------------------------------------------------------

(bbb)    “Reinsurance Consideration” shall have the meaning specified in
Section 4.1(a).

(ccc)    “Reinsurance Trust Account” shall have the meaning specified in
Section 15.1.

(ddd)    “Reinsurance Trust Agreement” shall have the meaning specified in
Section 15.1.

(eee)    “Reinsured ECOs” means (i) Extra-Contractual Obligations paid by the
Ceding Company to a single (or joint) policyholder or beneficiary in the
ordinary course of business, consistent with prudent business practices and
(ii) Extra-Contractual Obligations arising in circumstances where the Reinsurer
is an active party and directs or consents to the act, omission or course of
conduct occurring after the date hereof that resulted in such Extra-Contractual
Obligation; provided, however, that Reinsured ECOs shall not include any
liabilities: (x) relating to class actions of any kind; (y) relating to sales,
marketing or distribution practices of the Ceding Company or its sales
representatives directed or applied to any specific class of policyholders as
indicated on the underwriting records of the Ceding Company; or (z) relating to
or based on violations of, or noncompliance with, Applicable Law by the Ceding
Company. Notwithstanding the foregoing, the term “Reinsured ECOs” shall not
include any punitive, exemplary, consequential, special, treble, tort, bad faith
or any other form of extra-contractual damages to the extent not permitted to be
insured or reinsured under applicable law.

(fff)    “Reinsured Policies” means Policies issued (i) on the policy forms
identified in Exhibit I and riders thereto in force as of 11:59 p.m. (EST) on
December 18, 2009 and (ii) as a result of any Conversions thereto, but not
including any End of Term Conversions arising from Coverages with an Original
Initial Level Premium Period ending on or after January 1, 2017.

(ggg)    “Reinsurer” shall have the meaning specified in the Preamble.

(hhh)    “Reinsurer’s Quota Share” means eighty percent (80%) or such other
percentage as modified to reflect a partial recapture of the Reinsurer’s Quota
Share of the Reinsured Policies pursuant to the terms and conditions specified
in Article XI.

(iii)    “Renewal” means the continuation of coverage under a Reinsured Policy
after the end of the Original Initial Level Premium Period of such coverage in
accordance with the terms of the Reinsured Policy.

(jjj)    “Renewal Recapture Right” shall have the meaning specified in
Section 11.4.

 

7



--------------------------------------------------------------------------------

(kkk)    “Representatives” shall have the meaning specified in Section 12.1.

(lll)    “Required Balance” means, as of any date, the amount equal to the
Reinsurer’s Quota Share of the Statutory Reserves with respect to the Reinsured
Policies.

(mmm)    “Retained Asset Account” means the Primerica Estate Account identified
in the financial statements of the Ceding Company, reflecting death benefit
proceeds retained by the Company on behalf of beneficiaries and available to
such beneficiaries on demand.

(nnn)    “SAP” means statutory accounting principles.

(ooo)    “Security” means the Reinsurance Trust Account to be established by the
Reinsurer for the purpose of securing its obligations to the Ceding Company with
respect to the Covered Liabilities.

(ppp)    “Security Balance” means, as of the last day of each calendar quarter
following the date hereof, the aggregate Fair Value as of such date of the
Eligible Assets maintained in the Reinsurance Trust Account.

(qqq)    “Statutory Financial Statement Credit” means credit for reinsurance
permitted by the Massachusetts General Laws on the Ceding Company’s statutory
financial statements filed in the Commonwealth of Massachusetts with respect to
the Reinsured Policies.

(rrr)    “Statutory Reserves” means, as of any date, all reserves set forth on
Schedule A as of such date corresponding to liabilities of a type or kind
identified as Covered Liabilities, related to the Reinsured Policies, such
amount as determined by the Ceding Company in accordance with the methodologies
used by the Ceding Company to calculate such amounts for purposes of its
statutory financial statements prepared in accordance with Massachusetts SAP and
generally consistent with past practices as of all dates without giving effect
to this Agreement or the 10% Coinsurance Agreement.

(sss)    “Tax Authority” means the Internal Revenue Service and any other
domestic or foreign Governmental Entity responsible for the administration of
any Taxes.

(ttt)    “Taxes” means all forms of taxation, whether of the United States or
elsewhere and whether imposed by a local, municipal, state, federal, foreign or
other body or instrumentality, and shall include, without limitation, income,
excise, sales, use, gross receipts,

 

8



--------------------------------------------------------------------------------

value added and premium taxes, together with any related interest, penalties and
additional amounts imposed by any taxing authority.

(uuu)    “Tax Return” means any and all returns, reports, information returns or
documents with respect to any Tax which is supplied to or required to be
supplied to any Tax Authority, including any attachments, amendments and
supplements thereto.

(vvv)    “10% Coinsurance Agreement” means the Coinsurance Agreement, dated as
of even date, by and between the Ceding Company and the Reinsurer, pursuant to
which the Ceding Company has agreed to cede on an indemnity basis to the
Reinsurer, and the Reinsurer has agreed to reinsure on an indemnity basis, 10%
of the Covered Liabilities.

(www)    “Then Current Practice” shall have the meaning specified in
Section 17.2(a).

(xxx)    “Third Party Accountant” means an independent accounting firm which is
mutually acceptable to Ceding Company and Reinsurer, or, if Ceding Company and
Reinsurer cannot agree on such an accounting firm, an independent accounting
firm mutually acceptable to Ceding Company’s and Reinsurer’s respective
independent accountants.

(yyy)    “Third Party Reinsurance” means reinsurance of the Reinsured Policies
placed with third party reinsurers as identified and summarized in Exhibit II
(as such Exhibit II may be amended from time to time).

(zzz)    “Third Party Reinsurance Premiums” means all premiums paid by the
Ceding Company on or after the Effective Date for coverage under Third Party
Reinsurance, net of refunds of unearned premiums on lapse (except that the
refund of unearned premiums shall only apply for premiums payable under Third
Party Reinsurance on or after the Effective Date).

(aaaa)    “Top-Up Notice” shall have the meaning specified in Section 8.3.

(bbbb)    “Trust Assets” shall have the meaning specified in Section 15.2.

(cccc)    “Trustee” shall have the meaning specified in Section 15.1.

 

9



--------------------------------------------------------------------------------

ARTICLE II

REINSURANCE

Section 2.1    Reinsurance.  Subject to the terms and conditions of this
Agreement, the Ceding Company hereby cedes on an indemnity basis to the
Reinsurer, and the Reinsurer hereby accepts and agrees to reinsure on an
indemnity basis, the Reinsurer’s Quota Share of the Covered Liabilities,
provided, however, in the event of a recapture involving a pro rata portion of
the Reinsurer’s Quota Share of the Reinsured Policies pursuant to Article XI
hereof, the Reinsurer’s Quota Share of the Covered Liabilities will be
proportionately reduced. The Reinsurer’s Quota Share of Covered Liabilities
shall be reduced, but not below zero, by the Reinsurer’s Quota Share of Third
Party Reinsurance for Covered Liabilities in accordance with the respective
terms thereof, to the extent such Third Party Reinsurance is actually collected.

Section 2.2    Exclusions.  Notwithstanding any provision of this Agreement to
the contrary, the Reinsurer shall not be liable for any liabilities or
obligations of the Ceding Company that are not Covered Liabilities, including:

(a)    liabilities relating to benefits, including, but not limited to, terminal
illness benefits, other than life insurance death benefits, any related waiver
of premium coverages and write-offs of terminal illness policy loan balances;

(b)    any liabilities resulting from any coverage added after the Effective
Date to a Reinsured Policy that is not a Conversion or Renewal or otherwise
required or permitted by the terms of such Reinsured Policy in effect on the
Effective Date, unless such additional coverage is required by applicable law or
has been approved in writing in advance by the Reinsurer;

(c)    any liabilities relating to deaths occurring prior to the Effective Date;

(d)    Extra-Contractual Obligations, other than Reinsured ECOs;

(e)    any loss or liabilities relating to or arising from the Ceding Company’s
Retained Asset Account for the Reinsured Policies;

(f)    any losses or liabilities arising under any End of Term Conversion
occurring on or after January 1, 2017;

(g)    any loss or liabilities relating to or arising from actions taken by the
Ceding Company without the consent of the Reinsurer as required by
Section 17.2(b) hereof;

 

10



--------------------------------------------------------------------------------

(h)    any loss or liabilities relating to or arising from claims made, or
lawsuits brought, by agents of the Ceding Company; and

(i)    all liabilities or obligations of any kind or nature whatsoever that do
not relate to the Reinsured Policies (collectively, (a)-(i) constitute the
“Excluded Liabilities”).

Section 2.3    Territory.  The reinsurance provided under this Agreement shall
apply to the Covered Liabilities covering lives and risks wherever resident or
situated.

ARTICLE III

COMMENCEMENT OF THE REINSURER’S LIABILITY

Section 3.1    Commencement of the Reinsurer’s Liability.  Except as otherwise
set forth in this Agreement, the Reinsurer’s liability under this Agreement
shall attach simultaneously with that of the Ceding Company, and all reinsurance
with respect to which the Reinsurer shall be liable by virtue of this Agreement
shall be subject in all respects to the same risks, terms, rates, conditions,
interpretations, and to the same modifications, alterations, cancellations and
receivables under Third Party Reinsurance, as the respective Reinsured Policies
to which liability under this Agreement attaches, the true intent of this
Agreement being that the Reinsurer shall, in every case to which liability under
this Agreement attaches and always subject to the Excluded Liabilities, follow
the fortunes of the Ceding Company.

ARTICLE IV

REINSURANCE PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1    Reinsurance Premiums.

(a)    On the date hereof, as consideration for the reinsurance provided
hereunder, the Ceding Company shall transfer to the Reinsurance Trust Account on
behalf of the Reinsurer an amount equal to (i) the Reinsurer’s Quota Share of
the Statutory Reserves, Interest Maintenance Reserves (but only to the extent
the Ceding Company’s Interest Maintenance Reserves are reduced) and advance
premiums attributable to the Reinsured Policies as of the Effective Date, less
(ii) the sum of three billion one hundred fifty-nine million dollars
($3,159,000,000) (the “Initial Ceding Commission”) and net deferred premiums
(such amount, the “Reinsurance Consideration”). The Reinsurance Consideration
shall be payable in Eligible Assets valued at Fair Value. Any Eligible Assets
shall be free of all liens, charges or encumbrances, and assigned or endorsed in
blank by the Ceding Company to the Reinsurer in order to transfer absolutely and
unequivocally all right, title and interest in such assets.

(b)    As additional consideration for the reinsurance provided herein, on a
monthly basis during the term of this Agreement, the Ceding Company shall pay to
the Reinsurer

 

11



--------------------------------------------------------------------------------

the Reinsurer’s Quota Share of Direct Premiums net of the Reinsurer’s Quota
Share of Third Party Reinsurance Premiums (the “Net Premium”). The Net Premium
shall be paid in accordance with Article VIII.

Section 4.2    Allowances.  At each month end following the date hereof, the
Reinsurer shall pay the Ceding Company the Expense Allowance calculated on the
basis of the number of Reinsured Policies in force on such date. The number of
Reinsured Policies in force for each calendar month shall be determined by
adding the number of Reinsured Policies in force on the last day of the prior
calendar month (or December 18, 2009 for the initial calculation) and the number
of Reinsured Policies in force on the last day of the current calendar month and
dividing that total by two (2); provided, however, if there are any End of Term
Renewals, the Expense Allowance for the Reinsured Policies associated with such
End of Term Renewals that start after December 31, 2016 will be zero. The
Expense Allowance shall be payable in accordance with Article VIII.

Section 4.3    Other Obligations.  On a monthly basis during the term of this
Agreement, the Reinsurer shall pay the Ceding Company the Reinsurer’s Quota
Share of the following amounts: (i) 2.3% of premiums collected for such month in
connection with the Reinsured Policies as a provision for Premium Taxes incurred
by the Ceding Company; (ii) $50 for each new Conversion which results in the
issuance of a Reinsured Policy (including the issuance of one or more riders to
a base Policy); (iii) Commissions for each Reinsured Policy; and (iv) any
out-of-pocket underwriting fees associated with Reinstatements.

Section 4.4    Third Party Reinsurance.  The Ceding Company shall pay to the
Reinsurer the Reinsurer’s Quota Share of all ceding commissions and any Premium
Tax or other expense allowances collected by the Ceding Company from the
reinsurers under Third Party Reinsurance.

ARTICLE V

TAXES

Section 5.1    Guaranty Fund Assessments.  Except as provided in Section 4.2,
the Reinsurer shall not reimburse the Ceding Company for any guaranty fund
assessments arising on account of premiums on the Reinsured Policies.

Section 5.2    Premium Taxes.  The Ceding Company shall be liable for all
Premium Taxes. The Reinsurer shall pay to the Ceding Company a provision for
Premium Taxes incurred in connection with premiums received under the Reinsured
Policies in accordance with Section 4.3.

Section 5.3    DAC Tax Election.  All uncapitalized terms used in this
Section 5.2 shall have the meanings set forth in the Treasury regulations under
section 848 of the Internal Revenue Code of 1986, as amended (“Code”).

 

12



--------------------------------------------------------------------------------

(a)    The Parties will elect, pursuant to Treasury regulations section
1.848-2(g)(8), to determine specified policy acquisition expenses with respect
to this Agreement without regard to the general deductions limitation of section
848(c)(1) of the Code. This election shall be effective for the calendar year
ending on or after the Effective Date and for all subsequent taxable years for
which any reinsurance agreement is deemed to exist due to an election made
pursuant to Section 5.2 of this Agreement. Each Party agrees to attach to its
Tax Return filed for the first taxable year ending after this election becomes
effective a schedule that identifies this Agreement as the subject of this
election. The Party with the net positive consideration under this Agreement for
each taxable year shall capitalize specified policy acquisition expenses with
respect to this Agreement without regard to the general deductions limitation of
section 848(c)(1) of the Code.

(b)    To ensure consistency, the Parties agree to exchange information
pertaining to the amount of net consideration deemed to be paid pursuant to any
reinsurance agreement deemed to exist due to an election made pursuant to
Section 5.2 of this Agreement. Ceding Company shall submit a schedule to
Reinsurer by March 1 of each year that follows a year during which this
Agreement was in effect for any portion of such year of Ceding Company’s
calculations of the net consideration under this Agreement for the preceding
calendar year. This schedule of calculations shall be accompanied by a statement
signed by an officer of Ceding Company stating that Ceding Company will report
such net consideration in its federal income tax return for the preceding
calendar year. Reinsurer may contest such calculation by providing an
alternative calculation to Ceding Company in writing within thirty (30) days of
Reinsurer’s receipt of Ceding Company’s calculation. If Reinsurer does not
notify Ceding Company within such time that it contests the calculation,
Reinsurer shall report the net consideration as determined by Ceding Company in
Reinsurer’s Tax Return for the previous calendar year.

(c)    If Reinsurer contests Ceding Company’s calculation of the net
consideration, the Parties will act in good faith to reach an agreement as to
the correct amount within thirty (30) days of the date Reinsurer submits its
alternative calculation. If the Parties reach an agreement on an amount of net
consideration, each Party will report the agreed upon amount in its federal
income tax return for the previous calendar year. If during such period, Ceding
Company and Reinsurer are unable to reach agreement, they shall within ten
(10) days of the expiration of the thirty (30) day period set forth in this
Section 5.2(c), cause a Third Party Accountant promptly to review (which review
shall commence no later than five (5) days after the selection of the Third
Party Accountant) this Agreement and the calculations of Ceding Company and
Reinsurer for the purpose of calculating the net consideration under this
Agreement. In making such calculation, the Third Party Accountant shall consider
only those items or amounts in Ceding Company’s calculation as to which
Reinsurer has disagreed. The Third Party Accountant shall deliver to Ceding
Company and Reinsurer, as promptly as practicable (but no later than thirty
(30) days after the commencement of its review), a report setting forth such
calculation, which calculation shall result in a net consideration between the
amount thereof shown in Ceding Company’s calculation delivered pursuant to
Section 5.2(b) and the amount thereof in Reinsurer’s calculation delivered
pursuant to Section 5.2(b). Such report shall be final and binding upon Ceding
Company and Reinsurer. The fees, costs and expenses of

 

13



--------------------------------------------------------------------------------

the Third Party Accountant shall be borne (x) by Ceding Company if the
difference between the net consideration as calculated by the Third Party
Accountant and Ceding Company’s calculation is greater than the difference
between the net consideration as calculated by the Third Party Accountant and
Reinsurer’s calculation; (y) by Reinsurer if the first such difference is less
than the second such difference; and (z) otherwise equally by Ceding Company and
Reinsurer.

ARTICLE VI

CLAIMS

Section 6.1    Notice of Claims.  Claim amounts less than or equal to $250,000
(net of amounts recoverable under Third Party Reinsurance) will be reported by
the Ceding Company to the Reinsurer on a bordereau basis, and all other Claims
shall be reported on an individual basis, in each case in accordance with
Section 8.1.

Section 6.2    Settlement Authority.  The Ceding Company shall have full
authority to determine liability on any Claim reinsured hereunder and may settle
losses as it deems appropriate, but in so doing it shall act with the skill and
diligence commonly expected from qualified personnel performing such duties for
U.S. life insurance companies and consistent with the Ceding Company’s Then
Current Practice.

Section 6.3    Claim Payments.  Following receipt by the Reinsurer of the
Monthly Report setting forth the Ceding Company’s payment of any Covered
Liabilities reinsured hereunder, the Reinsurer shall make payment of the
Reinsurer’s Quota Share of the Covered Liabilities in accordance with Article
VIII.

Section 6.4    Misstatement of Age or Sex.  In the event of an increase or
reduction in the amount of the Ceding Company’s insurance on any Reinsured
Policy because of an overstatement or understatement of age or misstatement of
sex, established during the life, or after the death, of the insured, the
Reinsurer will share in such increase or reduction in proportion to the
Reinsurer’s Quota Share.

ARTICLE VII

REINSTATEMENTS

Section 7.1    Reinstatements.  If a Reinsured Policy is reinstated in
accordance with its terms and the Ceding Company’s reinstatement rules as in
effect on the Effective Date (a “Reinstatement”), the reinsurance of such
Reinsured Policy will be restored as if no change had occurred. In such a case,
the Ceding Company shall promptly pay the Reinsurer the Reinsurer’s Quota Share
of the Net Premiums attributable to such Reinstatement.

 

14



--------------------------------------------------------------------------------

ARTICLE VIII

ACCOUNTING AND RESERVES

Section 8.1    Monthly Reports.  Within twenty (20) Business Days after the end
of each calendar month, the Ceding Company shall deliver to the Reinsurer the
following monthly reports (each a “Monthly Report”) substantially in the form
set forth in Exhibit III hereto: (i) Monthly Settlement Report; (ii) Policy
Exhibit; (iii) Reserve Report; (iv) Claim Reserve Report; (v) Bordereau Report;
and (vi) Non-Bordereau Claims Report; it being understood that the initial
Monthly Report shall be for the period from the Effective Date to the last day
of the month in which this Agreement is executed.

Section 8.2    Monthly Account Balance Reports.  No later than ten (10) Business
Days after the end of each calendar month, the Ceding Company shall prepare and
deliver to the Reinsurer a report in the form and containing the information set
forth in Exhibit IV (each a “Monthly Account Balance Report”).

Section 8.3    Settlements.

(a)    All monthly settlements shall be effected as follows: (i) if the Monthly
Report shows that the Ceding Company owes the Reinsurer a positive amount, the
Ceding Company will pay the amount owed simultaneously with the delivery to the
Reinsurer of the Monthly Report and (ii) if the Monthly Report shows that the
Reinsurer owes the Ceding Company a positive amount, the Reinsurer shall pay the
amount owed within twenty (20) Business Days after receiving the Monthly Report,
it being understood that, for purposes of this Section 8.3(a), appropriate
adjustments shall be made for withdrawals and reimbursements made during the
month by the Ceding Company pursuant to Sections 15.5 and 15.6.

(b)    If the Reserve Report provided to the Reinsurer for the last month of a
calendar quarter shows that the Security Balance is less than the Required
Balance as of the end of the immediately preceding calendar quarter, the Ceding
Company shall notify the Reinsurer of the amount of the deficiency (the “Top-Up
Notice”). The Top-Up Notice shall be delivered to the Reinsurer at the same time
as the copy of the Monthly Report for the same calendar quarter.

(c)    All settlements of account between the Ceding Company and the Reinsurer
shall be made in cash or its equivalent.

Section 8.4    Offset and Recoupment.  Each Party, at its option, may offset or
recoup any balance or balances, whether on account of premiums, Expense
Allowances, claims and losses or amounts otherwise due from one Party to the
other under this Agreement or other agreements between the Parties, or as a
result of damages awarded to either Party pursuant to litigation or otherwise,
which shall be deemed mutual debts or credits, as the case may be; provided,
however, that the Party electing such right with respect to matters not
reflected in the Monthly Reports shall notify the other Party in writing of its
election to do so.

 

15



--------------------------------------------------------------------------------

Section 8.5    Currency.  All financial data required to be provided pursuant to
the terms of this Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.

ARTICLE IX

EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1    Expenses in Connection with the Reinsured Policies.  The Ceding
Company shall pay for all expenses and charges incurred in connection with the
Reinsured Policies including medical examinations, inspection fees, and other
fees. Except as provided in Section 4.2 and Section 4.3, such amounts shall not
be reimbursed by the Reinsurer.

ARTICLE X

ERRORS AND OMISSIONS

Section 10.1    Errors and Omissions.  Subject to the terms of this Agreement,
neither Party hereto shall be prejudiced in any way by inadvertent errors or
omissions made by such Party in connection with this Agreement provided such
errors and omissions are corrected promptly following discovery thereof. Upon
the discovery of an inadvertent error or omission by either Party hereto,
appropriate adjustments shall be made as soon as practicable to restore the
Parties to the fullest extent possible to the position they would have been in
had no such inadvertent error or omission occurred.

ARTICLE XI

RECAPTURE

Section 11.1    Recapture.  The Ceding Company may in accordance with the
provisions of this Article XI recapture, in its sole discretion, all or a pro
rata portion of all of the Reinsurer’s Quota Share of the Reinsured Policies
upon the occurrence of one of the following events:

(a)    If the Reinsurer becomes insolvent or if the Commissioner has instituted
a proceeding or entered a decree or order for the appointment of a rehabilitator
or liquidator;

(b)    If the Reinsurer fails to take steps reasonably satisfactory to the
Ceding Company to assure the Ceding Company of full Statutory Financial
Statement Credit for the Reinsured Policies within forty-five (45) calendar days
of Reinsurer’s receipt of written notice from the Ceding Company that the Ceding
Company has been advised by any

 

16



--------------------------------------------------------------------------------

Governmental Authority that the Governmental Authority will deny or has denied
Statutory Financial Statement Credit on any financial statement filed by the
Ceding Company with such Governmental Authority;

(c)    If the Reinsurer is in material breach of any other representation,
warranty or covenant under this Agreement and the Reinsurer fails to cure any
such material breach of any representation, warranty or covenant hereunder
within sixty (60) calendar days of receipt of written notice of such breach by
the Reinsurer, unless such breach constitutes a Capital Maintenance Failure, in
which case the provision in Section 11.1(e) shall apply and this provision shall
not apply;

(d)    If the Reinsurer fails in any material respects to fund the Reinsurance
Trust Account to the amount required after receipt of the Top-Up Notice under
Section 15.3(c) within the time period specified therein, and the Reinsurer
fails to cure any such funding deficiency within twenty (20) Business Days of
receipt of written notice of such funding deficiency by the Reinsurer; or

(e)    If there is a Capital Maintenance Failure under the Capital Maintenance
Agreement. For purposes of this Section 11.1(e), a “Capital Maintenance Failure”
occurs at the end of any Approval Period when (i) the Reinsurer’s Total Adjusted
Capital is less than the Capital Threshold (as such terms are defined in the
Capital Maintenance Agreement) and (ii) the Reinsurer fails to obtain a payment
from the Obligor (as defined in the Capital Maintenance Agreement) in the amount
of the deficiency within the Approval Period beginning on the date a demand is
made by or on behalf of the Reinsurer for such payment in accordance with
Section 2(a) of the Capital Maintenance Agreement (for the avoidance of doubt,
including if any such failure is due to the failure on part of the Obligor to
obtain any required prior consents from the Board of Governors of the Federal
Reserve System as set forth in the Capital Maintenance Agreement within the
Approval Period). The Reinsurer shall reimburse the Ceding Company for actual
reasonable expenses incurred by the Ceding Company pursuant to this
Section 11.1(e).

Section 11.2    Notice of Recapture.  The Ceding Company shall notify the
Reinsurer in writing of the reasons for, and the effective date of, the
recapture ninety (90) calendar days prior to the effective date of recapture
(the “Recapture Notice”); provided, however, that the recapture shall not be
deemed to be consummated until the final accounting described in Section 11.4 of
this Article XI has been completed and the Reinsurer has paid the Commutation
Payment, if any.

Section 11.3    Recapture Fee.  The Ceding Company shall pay a recapture fee
(the “Recapture Fee”) to the Reinsurer upon the occurrence of any recapture of
the Reinsured Policies pursuant to Section 11.1(b) if such recapture was
triggered by the inability of the Ceding Company to obtain full Statutory
Financial Statement Credit for the Reinsured Policies due to actions taken by
the Ceding Company or its Affiliates; provided, however, that if the Reinsurer
is in material breach of any representation, warranty or covenant under this
Agreement at the time a recapture is triggered under Section 11.1(b), no
Recapture Fee will be due and payable by the

 

17



--------------------------------------------------------------------------------

Ceding Company. The Recapture Fee shall be equal to an amount to be determined
by an actuarial appraisal prepared by a nationally recognized independent
actuarial firm in accordance with methodologies agreed upon by the Ceding
Company and Reinsurer to determine the value of the Reinsured Policies at such
time in a manner consistent with the valuation of the Reinsured Policies as set
forth in the Milliman Report and consistent with the determination of the
Initial Ceding Commission based on such valuation.

Section 11.4    Renewal Recapture.  The Ceding Company shall also have the
right, upon prior written notice to the Reinsurer, to recapture, in its sole
discretion, all or a pro rata portion of End of Term Renewals arising from
Policies with an Original Initial Level Premium Period ending on or after
January 1, 2017 (the “Renewal Recapture Right”). No Recapture Fee is payable in
connection with the recapture of any End of Term Renewal.

Section 11.5    Commutation Accounting and Settlement.  In the event of any
recapture under this Article XI, the Reinsurer shall pay to the Ceding Company
an amount equal to (i) the Reinsurer’s Quota Share of the Statutory Reserves,
Interest Maintenance Reserves (but only to the extent the Ceding Company’s
Interest Maintenance Reserves are increased) and advance premiums, if
applicable, attributable to the Reinsured Policies being recaptured, calculated
as of the effective date of the recapture set forth in the Recapture Notice;
minus (ii) any amounts due to the Reinsurer but unpaid under this Agreement,
including the Recapture Fee, if any, and net deferred premiums; plus (iii) any
amounts due to the Ceding Company but unpaid under this Agreement (collectively,
the “Commutation Payment”); provided, however, that, if the amount calculated
pursuant to clause (ii) of this subsection exceeds the amounts calculated
pursuant to clauses (i), (ii) and (iii) of this subsection, the Ceding Company
shall pay to the Reinsurer the amount of such excess. Following recapture and
payment to the appropriate Party of the net Commutation Payment required
hereunder, neither Party shall have further liability to the other Party
hereunder with respect to the recaptured business.

Section 11.6    Limitation on Partial Recaptures.  Notwithstanding the
provisions of Section 11.1, the Ceding Company shall not be permitted to effect
a partial recapture pursuant to Section 11.1 if, after giving effect to the
recapture, the Statutory Reserves would be less than U.S. $100,000,000.

ARTICLE XII

ACCESS TO BOOKS AND RECORDS

Section 12.1    Access to Books and Records.

(a)    The Ceding Company shall, upon reasonable notice, provide to the
Reinsurer and the counsel, financial advisors, accountants, actuaries and other
representatives of the Reinsurer (the “Representatives”) access, at the
Reinsurer’s sole cost and expense, to review, inspect, examine and reproduce the
Ceding Company’s books, records, accounts, policies, practices and procedures,
including underwriting policy, claims administration guidelines and sales and
Conversion practices, relating to the Reinsured Policies, including any audits
and self assessments conducted by the Ceding Company as well as any unaudited
information provided

 

18



--------------------------------------------------------------------------------

to Primerica in connection with Primerica’s public company reporting
requirements, at the place such records are located, and to discuss such matters
with the employees, external auditors and external actuaries of the Ceding
Company that are knowledgeable about such records, without undue disruption of
the normal operations of the Ceding Company.

(b)    The Reinsurer and its Representatives shall have the right, at its sole
cost and expense, to conduct audits from time to time, upon reasonable notice to
the Ceding Company, of the relevant books, records, accounts, policies,
practices and procedures, including underwriting policy, claims administration
guidelines and sales and Conversion practices of the Ceding Company relating to
the Reinsured Policies.

(c)    The Reinsurer shall reimburse the Ceding Company for any reasonable
out-of-pocket costs that the Ceding Company incurs in providing assistance to
the Reinsurer and its Representatives in connection with this Section 12.1.

(d)    The Ceding Company shall use its reasonable best efforts to assist and
cooperate with the Reinsurer, and its Representatives in providing access to the
relevant in force files, experience data, books, records and accounts of the
Ceding Company relating to the Reinsured Policies.

ARTICLE XIII

INSOLVENCY

Section 13.1    Insolvency.  In the event of the insolvency of the Ceding
Company, payments due the Ceding Company on all reinsurance made, ceded, renewed
or otherwise becoming effective under this Agreement shall be payable by the
Reinsurer on the basis of claims filed and allowed in the liquidation proceeding
under the Reinsured Policies without diminution because of the insolvency of the
Ceding Company, either directly to the Ceding Company or to its domiciliary
liquidator or receiver, except where the Reinsurer, with the consent of the
Policyholder and in conformity with Applicable Law, has assumed the Ceding
Company’s obligations as direct obligations of the Reinsurer to the payees under
the Reinsured Policies and in substitution for the obligations of the Ceding
Company to the payees. It is understood, however, that in the event of the
insolvency of the Ceding Company, the liquidator or receiver or statutory
successor of the Ceding Company shall give written notice to the Reinsurer of
any impending Claim against the Ceding Company on a Reinsured Policy within a
reasonable period of time after such Claim is filed in the insolvency
proceedings and that during the pendency of such Claim the Reinsurer may, at its
own expense, investigate such Claim and interpose, in the proceeding where such
Claim is to be adjudicated any defense or defenses which it may deem available
to the Ceding Company or its liquidator or receiver or statutory successor. It
is further understood that the expense thus incurred by the Reinsurer shall be
chargeable, subject to court approval, against the Ceding Company as part of the
expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Ceding Company solely as a result of the defense
undertaken by the Reinsurer.

 

19



--------------------------------------------------------------------------------

ARTICLE XIV

DISPUTE RESOLUTION

Section 14.1    Consent to Jurisdiction.  Each of the parties hereto irrevocably
and unconditionally submits to the exclusive jurisdiction of the United States
District Court for the District of Massachusetts or, if such court does not have
jurisdiction, the appropriate district court of the Commonwealth of
Massachusetts, for the purposes of enforcing this Agreement. The parties shall
take such actions as are within their control to cause any disputes as described
in the preceding sentence to be assigned to the complex litigation docket of the
applicable court. In any action, suit or other proceeding, each of the parties
hereto irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise any claims that it is not subject to the
jurisdiction of the above courts, that such action or suit is brought in an
inconvenient forum or that the venue of such action, suit or other proceeding is
improper. Each of the parties hereto also agrees that any final and unappealable
judgment against a party hereto in connection with any action, suit or other
proceeding as contemplated in this Article XIV shall be conclusive and binding
on such party and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

Section 14.2    Waiver of Jury Trial.  Each of the parties hereto irrevocably
waives any and all right to trial by jury in any legal proceeding arising out of
or related to this Agreement or the transactions contemplated hereby.

Section 14.3    Specific Performance.  The parties recognize and agree that if
for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy. Accordingly, each party agrees that, in addition to any
other available remedies each other party shall be entitled to an injunction
restraining any violation or threatened violation of any of the provisions of
this Agreement without the necessity of posting a bond or other form of
security. In the event that any action should be brought in equity to enforce
any of the provisions of this Agreement, no party will allege, and each party
hereby waives the defense, that there is an adequate remedy at law.

ARTICLE XV

REINSURANCE TRUST ACCOUNT

Section 15.1    Reinsurance Trust Agreement.  On the date hereof, in accordance
with the Reinsurance Trust Agreement to be entered into between the Parties, in
the form attached hereto as Exhibit V (as such agreement may be amended from
time to time in writing by mutual consent of the Ceding Company, the Reinsurer
and the trustee (the “Trustee”) thereunder, the “Reinsurance Trust Agreement”),
the Reinsurer, as grantor, shall create a trust account (the “Reinsurance Trust
Account”) naming the Ceding Company as sole beneficiary thereof. The

 

20



--------------------------------------------------------------------------------

Reinsurance Trust Account shall initially be funded with Trust Assets the Fair
Value of which (as of the date hereof) is at least equal to the Reinsurer’s
Quota Share of the Statutory Reserves as of the Effective Date.

Section 15.2    Investment and Valuation of Trust Assets.  The assets held in
the Reinsurance Trust Account (the “Trust Assets”) shall consist of Eligible
Assets.

Section 15.3    Adjustment of Trust Assets and Withdrawals.

(a)    The amount of assets to be maintained in the Reinsurance Trust Account
shall be adjusted following the end of each calendar quarter in accordance with
the Reserve Report for the last calendar month of each calendar quarter provided
to the Reinsurer pursuant to the terms of Section 8.1. Such report shall set
forth the amount by which the Security Balance equals or exceeds the Required
Balance, in each case as of the end of the immediately preceding calendar
quarter.

(b)    If the Security Balance exceeds 102% of the Required Balance, in each
case as of the end of the immediately preceding calendar quarter, then the
Reinsurer shall have the right to seek approval (which shall not be unreasonably
or arbitrarily withheld, conditioned or delayed) from the Ceding Company to
withdraw the excess.

(c)    The Reinsurer shall, no later than twenty (20) Business Days following
receipt of a Top-Up Notice, place additional Trust Assets into the Reinsurance
Trust Account so that the Security Balance, as of the date such additional Trust
Assets are so placed, is no less than the Required Balance as of the end of the
immediately preceding calendar quarter.

(d)    Without limitation of the other provisions of this Section 15.3, subject
to obtaining the Ceding Company’s prior written consent (which shall not be
unreasonably or arbitrarily withheld, conditioned or delayed), the Reinsurer may
remove assets from the Reinsurance Trust Account; provided, however, that the
Reinsurer, at the time of such withdrawal, replaces the withdrawn assets with
Trust Assets permitted under the terms of the Reinsurance Trust Agreement and
having a Fair Value equal to or greater than the Fair Value of the assets
withdrawn so that the Security Balance, as of the date of such withdrawal, is no
less than the Required Balance as of the end of the immediately preceding
calendar quarter.

Section 15.4    Negotiability of Trust Assets.  Prior to depositing Trust Assets
with the Trustee, the Reinsurer shall execute all assignments or endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignments, in order that the Ceding Company, or the
Trustee upon direction of the Ceding Company, may whenever necessary negotiate
any such assets without consent or signature from the Reinsurer or any other
entity.

Section 15.5    Ceding Company’s Withdrawals.  The Ceding Company (or any
successor by operation of law of the Ceding Company, including, but not limited
to, any

 

21



--------------------------------------------------------------------------------

liquidator, rehabilitator, receiver or conservator of the Ceding Company) may
only withdraw Trust Assets for one or more of the following purposes, without
diminution because of insolvency on the part of the Ceding Company or the
Reinsurer:

(a)    to pay, or reimburse the Ceding Company for payment of, the Reinsurer’s
Quota Share of premiums to be returned, but not yet recovered from the
Reinsurer, to Policyholders because of cancellations of Reinsured Policies;

(b)    to pay, or reimburse the Ceding Company for payment of, the Reinsurer’s
Quota Share of Covered Liabilities payable pursuant to the provisions of the
Reinsured Policies, but not yet recovered from the Reinsurer;

(c)    to pay to the Ceding Company any Commutation Payment due the Ceding
Company but not yet paid by the Reinsurer;

(d)    in the event that the Ceding Company has received notification from the
Reinsurer or Trustee of termination of the Reinsurance Trust Account and where
the Reinsurer’s Quota Share of obligations under this Agreement remain
unliquidated and undischarged ten (10) days prior to the scheduled termination
date, the Ceding Company may withdraw all the assets in the Reinsurance Trust
Account and deposit such amounts, in the name of the Ceding Company, in any
United States bank or trust accompany, apart from its general assets, in trust
for such uses and purposes specified in (a) and (b) above as may remain
executory after such withdrawal and for any period after such termination date;
or

(e)    to pay to the Reinsurer amounts held in the Reinsurance Trust Account in
excess of the amount necessary to secure the credit or reduction from liability
for reinsurance taken by the Ceding Company.

Any assets deposited into an account of the Ceding Company pursuant to clause
(d) of this Section 15.5 or withdrawn by the Ceding Company pursuant to clause
(e) of this Section 15.5 and any interest or other earnings thereon shall be
held by the Ceding Company in trust and separate and apart from any assets of
the Ceding Company, for the sole purpose of funding the payments and
reimbursements described in clauses (a) through (e), inclusive, of this
Section 15.5.

Section 15.6    Return of Excess Withdrawals.  The Ceding Company shall return
to the Reinsurer, within five (5) Business Days, assets withdrawn in excess of
all amounts due under Sections 15.5(a), (b) and (e), or, in the case of
Section 15.5(d) above, assets that are subsequently determined not to be due.
Any assets subsequently returned in the case of Section 15.5(d) shall include
interest at the Prime Rate applied on a daily basis for the amounts returned.

Section 15.7    Costs of Trust.  The cost of maintaining the Reinsurance Trust
Account shall be borne by the Reinsurer.

 

22



--------------------------------------------------------------------------------

ARTICLE XVI

THIRD PARTY BENEFICIARY

Section 16.1    Third Party Beneficiary.  Nothing in this Agreement or the
Reinsurance Trust Agreement is intended to give any person, other than the
parties to such agreements, their successors and permitted assigns, any legal or
equitable right remedy or claim under or in respect of this Agreement or the
Reinsurance Trust Agreement or any provision contained therein.

ARTICLE XVII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 17.1    Representations and Warranties of the Ceding Company.

(a)    Organization, Standing and Authority of the Ceding Company.  The Ceding
Company is a life insurance company duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts, and has all
requisite corporate power and authority to carry on the operations of its
business as they are now being conducted. The Ceding Company has obtained all
authorizations and approvals required under Applicable Law to enter into and
perform the obligations contemplated of the Ceding Company under this Agreement.

(b)    Authorization.  The Ceding Company has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by the Ceding Company of this Agreement, and the
performance by the Ceding Company of its obligations under this Agreement, have
been duly authorized by all necessary corporate action and do not require any
further authorization, action or consent of the Ceding Company. This Agreement,
when duly executed and delivered by the Ceding Company, subject to the due
execution and delivery by the Reinsurer, will be a valid and binding obligation
of the Ceding Company, enforceable against the Ceding Company in accordance with
its terms, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
enforcement of creditors’ rights and to general equity principles.

(c)    No Conflict or Violation.  Except as set forth in Schedule B, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby in accordance with the respective terms and
conditions hereof will not (a) violate any provision of the Articles of
Incorporation or Bylaws of the Ceding Company, (b) violate, conflict with or
result in the breach of any of the terms of, result in any modification of, give
any counterparty the right to terminate, or constitute a default under, any
contract or other agreement to which the Ceding Company is a party, or
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or Governmental Authority against,

 

23



--------------------------------------------------------------------------------

or binding upon, or any agreement with, or condition imposed by, any
Governmental Authority, foreign or domestic, binding upon the Ceding Company.

(d)    Absence of Litigation.  There is no action, suit, proceeding or
investigation pending or threatened that questions the legality of the
transactions contemplated by this Agreement or that would prevent consummation
of the transactions contemplated by this Agreement or the performance by the
Ceding Company of its obligations hereunder.

(e)    Milliman Information True and Complete.

(i)    To the best of the Ceding Company’s knowledge, all information and data
supplied to Milliman Inc. (“Milliman”) identified on Exhibit VI-A hereto (the
“Milliman Information”) was true, accurate and complete in all material respects
as of the date the document containing such Milliman Information was provided to
Milliman by the Ceding Company; provided, however, the Parties acknowledge that
no representation or warranty has been made to the Reinsurer or any of its
Affiliates or Representatives with respect to the truth, accuracy and
completeness of any assumptions, projections, or estimates either provided by
the Ceding Company or underlying any of the studies prepared by the Ceding
Company in connection with the Milliman Information except that the Ceding
Company represents and warrants that such assumptions, projections or estimates
were the ones actually utilized by the Ceding Company for the purposes stated in
Exhibit VI. The Milliman Information was complied in a commercially reasonable
manner given the intended purpose.

(ii)    The financial data supplied to Milliman identified on Exhibit VI-B
hereto presents fairly, in all material respects, the financial condition and
results of operations of the Ceding Company as of and for the periods specified
therein in accordance with Massachusetts SAP, consistently applied.

(f)    Coverage Information.  The Reinsured Policies information identified in
Exhibit I is true, accurate and complete in all material respects.

(g)    Good and Marketable Title to Eligible Assets.  The Ceding Company will
have good and marketable title, free and clear of all liens, to all Eligible
Assets immediately prior to the payment thereof to the Reinsurer in accordance
with Section 4.1.

 

24



--------------------------------------------------------------------------------

Section 17.2    Covenants of the Ceding Company.

(a)    Administration and Claims Practices.

(i)    In the administration and claims practices relating to the Reinsured
Policies (the “Administrative Practices”), the Ceding Company shall (A) use the
skill and diligence commonly expected from qualified personnel performing such
duties for U.S. life insurance companies; (B) act in accordance with the Ceding
Company’s internal company guidelines as in effect on the Effective Date; (C) be
in conformance with Applicable Law in all material respects; and (D) act in a
manner consistent with its existing administrative and claims practices in
effect on the Effective Date and in any case with no less skill, diligence and
expertise as the Ceding Company applies to servicing its other business,
including those claims practices in existence for Third Party Reinsurance (each,
an “Existing Practice”); notwithstanding the foregoing, the Ceding Company shall
not be in breach of this Section 17.2(a)(i) unless either (Y) the Reinsurer
shall have notified the Ceding Company in writing of the Ceding Company’s
failure to perform its obligations under this Section 17.1(a)(i) (which written
notice shall describe such failure with reasonable particularity) or (Z) an
officer of the Ceding Company with direct responsibility for its administrative
services, or any senior officer of the Ceding Company, has actual knowledge that
the Ceding Company has failed to perform its obligations under this
Section 17.1(a)(i), and in either case the Ceding Company shall have failed to
cure such breach within thirty (30) days following receipt of such notice or
such actual knowledge.

(ii)    An Existing Practice may be reasonably modified from time to time,
except that, to the extent the Ceding Company modifies an Existing Practice from
time to time following the Effective Date (an Existing Practice, as modified
from time to time, a “Then Current Practice”), the Ceding Company shall act in
accordance and consistent with the Then Current Practice; provided, that, if a
Then Current Practice would materially adversely affect the rights, remedies and
position of the Reinsurer, the Ceding Company shall obtain the consent of the
Reinsurer (which consent shall not be unreasonably withheld or delayed) prior to
applying the Then Current Practice to the Reinsured Policies.

(b)    Reinsured Policies.  In all instances as they relate to the Reinsured
Policies:

(i)    The Ceding Company shall not, and shall cause its Affiliates not to
(A) change agent commission and compensation schedules, (B) adopt or implement
any program that is expected to result in a material increase in lapses,
exchanges, replacements or Conversions under the Reinsured Policies or

 

25



--------------------------------------------------------------------------------

(C) change coverage options or premiums (except as contemplated by
Section 17.2(g) hereof), including coverage options for End of Term Conversions,
in each case under (A), (B) and (C) without notifying the Reinsurer in advance
of any such action and obtaining the Reinsurer’s prior written consent (which
shall not be unreasonably withheld or delayed).

(ii)    The Ceding Company and the Reinsurer shall reasonably cooperate on any
proposals for pricing or coverage changes proposed by either Party, including
making any rate and form filings or other regulatory filings that impact pricing
or premiums under the Reinsured Policies; provided, however, the Ceding Company
shall have final approval authority in its discretion over any proposal brought
by the Reinsurer pursuant to this Section 17.2(b)(ii).

(iii)    The Ceding Company shall notify the Reinsurer of any information known
to the Ceding Company, including any third party or regulatory actions and
management decisions reasonably anticipated to adversely and materially impact
the economics of the Reinsured Policies for the Reinsurer. Such notification
shall be made within twenty (20) Business Days after the information becomes
known to the Ceding Company.

(iv)    The Parties agree and acknowledge that the Ceding Company’s relationship
with the Reinsurer shall in all respects be governed by a duty of utmost good
faith. At all times during the term of this Agreement, the Ceding Company shall
(i) administer, manage and oversee the Reinsured Policies and the Covered
Liabilities, and (ii) perform all its obligations to the Reinsurer under this
Agreement, in a manner consistent with its utmost good faith obligations.

(c)    Third Party Reinsurance.

(i)    The Ceding Company shall not, without the Reinsurer’s prior approval
(which approval shall not be unreasonably or arbitrarily withheld, conditioned
or delayed), (A) terminate or materially modify any existing Third Party
Reinsurance or (B) purchase new third party reinsurance for the Reinsured
Policies.

(ii)    The Ceding Company shall use commercially reasonable efforts to maintain
its existing Third Party Reinsurance from and after the Effective Date,
consistent with the existing practice of the Ceding Company in effect on the
Effective Date.

 

26



--------------------------------------------------------------------------------

(d)    Reporting.  To the extent not prohibited by Applicable Law, the Ceding
Company will provide all reports it is required to deliver under this Agreement
(including, without limitation, each Monthly Report and Quarterly Report) not
later than the last date on which such report is required to be so delivered,
except that the Ceding Company shall not be in breach of this Section 17.2(d)
unless either (i) the Reinsurer shall have notified the Ceding Company in
writing of its failure to timely deliver such report or (ii) a officer of the
Ceding Company with direct responsibility for the preparation and delivery of
such report has actual knowledge that the report was not delivered when due, and
in either case the Ceding Company shall have failed to deliver such information
within thirty (30) days following receipt of such notice or actual knowledge.

(e)    Policy Data.  Within six (6) months of the date hereof, the Ceding
Company shall provide to the Reinsurer a schedule containing a list of Policies
with Original Initial Level Premium Periods ending on or after January 1, 2017.

(f)    Books and Records.  The Ceding Company shall maintain and implement
reasonable administrative and operating procedures with respect to records
relating to the Reinsured Policies and shall keep and maintain all material
documents, books, records and other information reasonably necessary for the
maintenance of the Reinsured Policies, which documents, books, records and other
information will be accurately maintained in all material respects throughout
the term of this Agreement.

(g)    Regulatory Filings.  The Ceding Company has filed the appropriate
regulatory filings to increase guaranteed premium provisions in Policies or
coverages that may be issued upon the occurrence of a Conversion with each
applicable state insurance regulator prior to the Effective Date. To the extent
regulatory approval has not been obtained by the Effective Date, the Ceding
Company shall use its reasonable best efforts to obtain regulatory approval for
each filing as practicable. If regulatory approval is initially not granted by
any state insurance regulator, the Ceding Company shall agree to work in
consultation with the Reinsurer to determine the approach to future regulatory
filings to increase guaranteed premium provisions. The Ceding Company shall
notify its agents of such increases within thirty (30) days after the date
hereof and shall thereafter implement such increases in the ordinary course of
business, consistent with past practices.

Section 17.3    Representations and Warranties of the Reinsurer.

(a)    Organization, Standing and Authority of the Reinsurer.  The Reinsurer is
a special purpose financial captive insurance company duly organized, validly
existing and in good standing under the laws of the State of Vermont and has all
requisite corporate power and authority to carry on the operations of its
business as they are proposed to be conducted. The Reinsurer has obtained all
authorizations and approvals required under Applicable Law to enter into and
perform the obligations contemplated of the Reinsurer under this Agreement and
the Reinsurer shall maintain throughout the term of this Agreement all

 

27



--------------------------------------------------------------------------------

licenses, permits or other permissions of any Governmental Authority that shall
be required in order to perform the obligations of the Reinsurer hereunder.

(b)    Authorization.  The Reinsurer has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder.
The execution and delivery by the Reinsurer of this Agreement, and the
performance by the Reinsurer of its obligations under this Agreement, have been
duly authorized by all necessary corporate action and do not require any further
authorization, action or consent of the Reinsurer or its stockholder. This
Agreement, when duly executed and delivered by the Reinsurer, subject to the due
execution and delivery by the Ceding Company, will be a valid and binding
obligation of the Reinsurer, enforceable against the Reinsurer in accordance
with its terms, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
enforcement of creditors’ rights and to general equity principles.

(c)    No Conflict or Violation.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not (a) violate any provision of the Articles of Incorporation, Bylaws or other
charter or organizational document of the Reinsurer, or (b) violate any order,
judgment, injunction, award or decree of any court, arbitrator or Governmental
Authority against, or binding upon, or any agreement with, or condition imposed
by, any Governmental Authority, foreign or domestic, binding upon the Reinsurer,
except when any such violation would not have a material adverse effect on this
Agreement or the consummation of the transactions contemplated hereby.

(d)    Absence of Litigation.  There is no action, suit, proceeding or
investigation pending or threatened that questions the legality of the
transactions contemplated by this Agreement or that would prevent consummation
of the transactions contemplated by this Agreement or the performance by the
Reinsurer of its obligations hereunder.

(e)    Good and Marketable Title to Trust Assets.  The Reinsurer will have good
and marketable title, free and clear of all liens, to all Trust Assets
immediately prior to the deposit thereof in the Trust Account.

Section 17.4    Covenants of the Reinsurer.

(a)    The Reinsurer shall comply with all covenants relating to this Agreement,
the Reinsurance Trust Agreement and the Reinsured Policies that are memorialized
in Section IV.C. “Other Agreements” in the Reinsurer’s plan of operation as
filed with the Commissioner prior to the date hereof.

(b)    The Reinsurer shall not engage in any business, other than the business
provided by or relating to this Agreement or the 10% Coinsurance Agreement.
Other

 

28



--------------------------------------------------------------------------------

than the reinsurance provided hereunder and in the 10% Coinsurance Agreement,
the Reinsurer shall not issue or reinsure any insurance policies.

ARTICLE XVIII

INDEMNIFICATION

Section 18.1    Indemnification.

(a)    The Ceding Company shall indemnify, defend and hold harmless the
Reinsurer and its directors, officers, employees, agents, representatives,
successors, permitted assigns and Affiliates from and against any and all
losses, liabilities, claims, expenses (including reasonable attorneys’ fees and
expenses) and damages reasonably and actually incurred by the Reinsurer
(collectively, “Indemnification Claims”) to the extent arising from:

(i)    any breach or falsity of any representation, warranty or covenant of the
Ceding Company; or

(ii)    the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Ceding Company contained in this Agreement.

(b)    The Reinsurer agrees to indemnify and hold harmless the Ceding Company
and its directors, officers, employees, agents, representatives, successors,
permitted assigns and Affiliates from and against any and all Indemnification
Claims to the extent arising from:

(i)    any breach or falsity of any representation, warranty or covenant of the
Reinsurer; or

(ii)    the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Reinsurer contained in this Agreement.

 

29



--------------------------------------------------------------------------------

ARTICLE XIX

LICENSES; REGULATORY MATTERS

Section 19.1    Licenses.

(a)    At all times during the term of this Agreement, each of the Reinsurer and
the Ceding Company, respectively agrees that it shall hold and maintain all
licenses and authorities required under Applicable Laws to perform its
respective obligations hereunder unless otherwise mutually agreed by the
parties.

(b)    At all times during the term of this Agreement, the Reinsurer shall hold
and maintain all licenses and authorizations required under Applicable Law or
otherwise to take all action that may be necessary so that the Ceding Company
shall receive Statutory Financial Statement Credit.

Section 19.2    Regulatory Matters.

(a)    If Ceding Company or Reinsurer receives notice of, or otherwise becomes
aware of any inquiry, investigation, examination, audit or proceeding outside
the ordinary course of business by Governmental Authorities, relating to the
Reinsured Policies or the reinsurance provided hereunder, the Ceding Company or
Reinsurer, as applicable, shall promptly notify the other party thereof.

(b)    If Ceding Company or Reinsurer receives notice of, or otherwise becomes
aware of any enforcement action by any Governmental Authority arising out of any
inquiry, investigation, examination, audit or proceeding by such Governmental
Authority, the Ceding Company or Reinsurer, as applicable, shall promptly notify
the other party thereof, and the Parties shall cooperate to resolve such matter.

ARTICLE XX

DURATION OF AGREEMENT; TERMINATION

Section 20.1    Duration.  This Agreement shall automatically terminate if, at
such time, there are no Covered Liabilities.

Section 20.2    Termination.  This Agreement shall be terminated only by the
mutual written consent of the Reinsurer and the Ceding Company, which writing
shall state the effective date and relevant terms of termination. For the
avoidance of doubt, a Change of Control, sale or merger of the Reinsurer will
not result in termination of this Agreement.

 

30



--------------------------------------------------------------------------------

Section 20.3    Survival.  Notwithstanding the other provisions of this Article
XX, the terms and conditions of Articles I, IV, V, VIII, X, XI, XII, XIV, XV,
XVI, XX and XXI shall remain in full force and effect after termination of this
Agreement.

ARTICLE XXI

MISCELLANEOUS

Section 21.1    Entire Agreement.  This Agreement represents the entire
agreement between the Reinsurer and the Ceding Company concerning the business
reinsured hereunder. There are no understandings between the Reinsurer and the
Ceding Company other than as expressed in this Agreement and the Reinsurance
Trust Agreement.

Section 21.2    Amendments.

(a)    Any provision of this Agreement may be amended if, but only if, such
amendment is in writing and is signed by each party to this Agreement. Any
change or modification to this Agreement shall be null and void unless made by
an amendment hereto signed by each party to this Agreement.

(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 21.3    Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

Section 21.4    Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of conflicts of law thereof.

Section 21.5    Notices.  Any notice and other communication required or
permitted hereunder shall be in writing and shall be delivered personally or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally or, if mailed, on the date
shown on the receipt therefore, as follows:

 

31



--------------------------------------------------------------------------------

if to the Ceding Company:

Primerica Life Insurance Company

3120 Breckinridge Blvd.

Duluth, Georgia 30099

Attention:  General Counsel

with copies to (which shall not constitute notice to the Ceding Company for
purposes of this Section 21.5):

Donald B. Henderson, Jr., Esq.

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, NY 10019

(212) 259-8000

if to the Reinsurer:

Prime Reinsurance Company, Inc.

c/o Marsh Management Services Inc.

100 Bank Street, Suite 600,

Burlington, Vermont 05402

with copies to (which shall not constitute notice to the Reinsurer for purposes
of this Section 21.5):

Robert Sullivan, Esq.

Susan Sutherland, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(212) 735-3000

Either Party may change the names or addresses where notice is to be given by
providing notice to the other Party of such change in accordance with this
Section 21.5.

Section 21.6    Consent to Jurisdiction.  Subject to the terms and conditions of
Article XIV, the Reinsurer agrees that in the event of the failure of either
Party to perform its obligations under the terms of this Agreement, the Party so
failing to perform, at the request of the other Party, shall submit to the
jurisdiction of any court of competent jurisdiction in any state of the United
States shall comply with all requirements necessary to give such court
jurisdiction, and shall abide by the final decision of such court or of any
appellate court in the event of an appeal.

Section 21.7    Service of Process.  The Reinsurer hereby designates Primmer
Piper Eggleston & Cramer PC, 150 South Champlain Street, P.O. Box 1489,
Burlington, VT 05402-1489 (“Primmer Piper”) as its true and lawful attorney upon
whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Ceding

 

32



--------------------------------------------------------------------------------

Company. The Ceding Company hereby designates Primmer Piper, and the insurance
commissioner in Reinsurer’s state of domicile, as its true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Reinsurer.

Section 21.8    Assignment and Retrocession.  This Agreement will inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the Parties. Neither Party may assign any of its duties or obligations
hereunder without the prior written consent of the other Party or without the
prior written consent of the regulatory states. Notwithstanding any other
provision in this Agreement to the contrary, the Reinsurer shall have the right
to retrocede all or a portion of the Reinsured Policies under this Agreement.

Section 21.9    Captions.  The captions contained in this Agreement are for
reference only and are not part of the Agreement.

Section 21.10    Treatment of Confidential Information.  The Parties agree that,
other than as contemplated by this Agreement and to the extent permitted or
required to implement the transactions contemplated hereby, the Parties will
keep confidential and will not use or disclose the other Party’s Confidential
Information or the terms and conditions of this Agreement, including, without
limitation, the exhibits and schedules hereto, except as otherwise required by
Applicable Law or any order or ruling of any state insurance regulatory
authority, the Securities and Exchange Commission or any other Governmental
Authority; provided, however, that the Reinsurer may disclose Confidential
Information to its Representatives in connection with the exercise of its rights
under Article XII; provided, further, that either party may disclose, with the
other party’s written consent, Confidential Information to any person other than
its Representatives who agrees to (i) hold such Confidential Information in
strict confidence as if such person were a party to this Agreement and (ii) use
such Confidential Information solely for the limited purpose of evaluating a
potential purchase, merger or Change of Control of such Party. Without limiting
the generality of the foregoing, neither the Reinsurer nor any Affiliates of the
Reinsurer shall utilize any Confidential Information regarding Policyholders for
the purpose of soliciting Policyholders for the sale of any insurance policies
or other products or services. The parties agree that any violation or
threatened violation of this Section 21.10 may cause irreparable injury to a
party and that, in addition to any other remedies that may be available, each
party shall be entitled to seek injunctive relief against the threatened breach
of the provisions of this Section 21.10, or a continuation of any such breach by
the other party or any person provided with Confidential Information, specific
performance and other such relief to redress such breach together with damages
and reasonable counsel fees and expenses to enforce its rights hereunder. For
purposes of this Agreement, “Confidential Information” means all documents and
information concerning one Party, any of its Affiliates, the Covered Liabilities
or the Reinsured Policies, including any information relating to any person
insured directly or indirectly under the Reinsured Policies, furnished to the
other Party or such other Party’s Affiliates or representatives in connection
with this Agreement or the transactions contemplated hereby, except that
Confidential Information shall not include information which: (a) at the time of
disclosure or thereafter is generally available to and known by the public other
than by way of a wrongful disclosure by a Party or by any representative of a
Party; (b) was available on a nonconfidential basis from a source other than the
Parties or their representatives, provided that such source is not and was not
bound by a confidentiality agreement with a Party; or (c) was

 

33



--------------------------------------------------------------------------------

independently developed without violating any obligations under this Agreement
and without the use of any Confidential Information. For the purposes of this
Agreement, “Change of Control” means the acquisition of ten percent (10%) or
more of the voting securities of a Party or any parent of such Party, or any
other acquisition that is deemed to be a Change of Control by applicable
insurance regulatory authorities of the state of domicile of such Party.

Section 21.11    No Waiver; Preservation of Remedies.  No consent or waiver,
express or implied, by any Party to or of any breach or default by any other
Party in the performance by such other Party of its obligations hereunder shall
be deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of obligations hereunder by such other Party
hereunder. Failure on the part of any Party to complain of any act or failure to
act of any other Party or to declare any other Party in default, irrespective of
how long such failure continues, shall not constitute a waiver by such first
Party of any of its rights hereunder.

Section 21.12    Calendar Days.  To the extent that any calendar day on which a
deliverable pursuant to this Agreement is due is not a Business Day, such
deliverable will be due the next Business Day.

Section 21.13    Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the Parties may execute this Agreement by signing such
counterpart. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 21.14    Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each party hereto does hereby agree that this
Agreement, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each party does hereby agree that
it shall not contest the validity or enforceability hereof.

Section 21.15    Interpretation.

(a)    When a reference is made in this Agreement to a Section, such reference
shall be to a Section to this Agreement unless otherwise indicated. The Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments)

 

34



--------------------------------------------------------------------------------

by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes. References to a person are also to its permitted successors
and assigns.

(b)    The parties have participated jointly in the negotiation and drafting of
this Agreement; consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties thereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

Section 21.16    Reasonableness.  Each of the parties will act reasonably and in
good faith on all matters within the terms of this Agreement.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed this
31st day of March, 2010.

 

Primerica Life Insurance Company By:   /s/ Dan Settle   Name:   Daniel B. Settle
  Title: Executive Vice President Prime Reinsurance Company, Inc. By:  

/s/ Reza Shah

  Name:   Reza Shah   Title: President